Case: 2:18-md-02846-EAS-KAJ Doc #: 370 Filed: 04/06/20 Page: 1 of 8 PAGEID #: 4814




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

     IN RE: DAVOL, INCJC.R. BARD, INC.,
                                                          Case No. 2:18-md-2846
     POLYPROPYLENE HERNIA MESH
     PRODUCTS LIABILITY LITIGATION
                                                       CHIEF JUDGE EDMUND A. SARGUS,
                                                       JR. Magistrate Judge Kimberly A. Jolson


     This document
                                                    Civil Action No.-------
                                                                    Case No. 2:18-md-2846
     relates to:
     ROSELIND FOLK
     AND CONRAD
     FOLK, HER                       AMENDED SHORT FORM COMPLAINT
     HUSBAND
          Plaintiff(s) file(s) this Amended Short Form Complaint pursuant to Case Management

Order No.2 and Rule 15(a)(1), Fed. R. Civ. Proc and is/are to be bound by the rights,

protections, and privileges         and     obligations      of   that   Order.    Plaintiff(s)    hereby

incorporate(s)     the   Master Complaint in MDL No. 2846 by reference. Plaintiff(s) further

1.      the Court
show(s) The       asthe
            name of  follows:
                        person implanted with Defendants' Hernia Mesh Device(s): Roselind Folk

2.        The name of any Consortium Plaintiff (if applicable):
         Conrad Folk

3.        Other Plaintiff(s) and Capacity (i.e., administrator, executor, guardian,
         conservator): None

4.        State of Residence:



            Florida

5.       District Court and Division in which action would have been filed absent direct filing:
            Middle District of Florida, Jacksonville Division
Case: 2:18-md-02846-EAS-KAJ Doc #: 370 Filed: 04/06/20 Page: 2 of 8 PAGEID #: 4815




        x

        x
Case: 2:18-md-02846-EAS-KAJ Doc #: 370 Filed: 04/06/20 Page: 3 of 8 PAGEID #: 4816




        x
Case: 2:18-md-02846-EAS-KAJ Doc #: 370 Filed: 04/06/20 Page: 4 of 8 PAGEID #: 4817




           x




                                               06/30/16, Florida




                              x




           x




       x

       x

      x

       x
Case: 2:18-md-02846-EAS-KAJ Doc #: 370 Filed: 04/06/20 Page: 5 of 8 PAGEID #: 4818




           x

           x

           x


        Section 501.201 et seq. FL Statutes
         Florida Deceptive and Unfair Trade Practices Act


       x

           x
          x

        x

        x
       x

        x



      X

       x




       x
Case: 2:18-md-02846-EAS-KAJ Doc #: 370 Filed: 04/06/20 Page: 6 of 8 PAGEID #: 4819




                                                Paul E. Bueker




                                           LAW OFFICES OF FRED TROMBERG




                                           Fred Tromberg (FBN: 246514)
                                           Paul E. Bueker, Esquire (FBN: 189405)
                                           Antoinette Burgess, Esquire (FBN: 59241)
                                           Primary Email: Tromberglaw@bellsouth.net
                                           Secondary Email: pbueker@tromberglaw.com
                                           Secondary Email: jhall@tromberglaw.com
                                           4925 Beach Boulevard
                                           Jacksonville, FL 32207
                                           Telephone: (904) 396-5321
                                           Facsimile: (904) 396-5730
                                           Attorneys for Plaintiffs
Case:
Case: 2:18-md-02846-EAS-KAJ
      2:18-md-02846-EAS-KAJ Doc
                            Doc #:
                                #: 370 Filed:11/20/18
                                   61 Filed:  04/06/20Page:
                                                       Page:12
                                                             7 of
                                                               of 8
                                                                  13PAGEID
                                                                     PAGEID#:#:4820
                                                                                987
Case:
Case: 2:18-md-02846-EAS-KAJ
      2:18-md-02846-EAS-KAJ Doc
                            Doc #:
                                #: 370 Filed:11/20/18
                                   61 Filed:  04/06/20Page:
                                                       Page:13
                                                             8 of
                                                               of 8
                                                                  13PAGEID
                                                                     PAGEID#:#:4821
                                                                                988
